On motion for rehearing.

The following opinion was filed February 4, 1930:
The proof establishes the fact that the guard in question was not on the machine at the time the accident occurred. Even if a jury should find that the guard provided was not such a safety device as was required by sec. 167.16 of the Statutes of 1925, that finding would not establish the liability of the defendant because it could not be said “that such insufficiency was the proximate cause of the injury to plaintiff. It was not operating as a cause at all at the time the injury occurred.” Derouso v. International Harvester Co. 157 Wis. 32, 36, 145 N. W. 771.
While the trial court was in error in holding that the proof does not present an issue as to the sufficiency of the guard, the error was not prejudicial, inasmuch as a finding that the guard was not a reasonable safety device would not establish liability, where the guard was not in place at the time of injury.
By the Court. — The mandate entered December 3, 1929, is vacated. The judgment is affirmed.
The following opinion was filed February 7, 1930: